                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 UNITED STATES OF AMERICA
                                                     §
                                                     §
 v.
                                                     §   CRIMINAL NO. 4:17-CR-156-ALM-CAN
                                                     §
 ALEJANDRO ROMAN-TORRES                              §

                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

          Pending before the Court is the Government’s request for revocation of Defendant’s

supervised release. After the District Court referred the matter to this Court for a report and

recommendation, the Court conducted a hearing on September 23, 2020, to determine whether

Defendant violated his supervised release. Defendant was represented by Denise Benson. The

Government was represented by Heather Rattan.

          On January 29, 2018 United States District Judge Marcia A. Crone sentenced Defendant

to a term of twenty-one (21) months’ imprisonment, three (3) years of supervised release, and a

special assessment fee of $100. On February 18, 2020, this case was reassigned to United States

District Judge Amos L. Mazzant, III.

          On March 5, 2020, the U.S. Probation Officer filed a Petition for Warrant or Summons for

Offender under Supervision (the “Original Petition”) (Dkt. 31). The Petition asserts Defendant

violated the following conditions of supervision: (1) Defendant shall not commit another federal,

state, or local crime; and (2) upon the commencement of his term of supervised release, Defendant

shall immediately surrender himself to a duly authorized immigration proceedings for deportation

proceedings in accordance with the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1101 et

seq., and, if Defendant is deported under the INA, Defendant shall remain outside of the United

States.

                                                 1
       The U.S. Probation Officer then filed an Amended Petition for Warrant or Summons for

Offender under Supervision (the “Amended Petition”) (Dkt. 43) on September 21, 2020. The

Amended Petition asserts the same two violations and underlying events as the Original Petition

but adds another violation: (3) Defendant must not commit another federal, state, or local crime.

       The Amended Petition asserts that Defendant violated these conditions because: (1) on

January 24, 2020, Defendant was arrested in Durant, Oklahoma, and charged with driving a

motor vehicle while under the influence of alcohol, driving without a valid license, failure to

maintain insurance or security, and speeding in excess of lawful maximum limit; (2) after being

deported from the United States pursuant to the proceedings set forth in the INA, Defendant

unlawfully re-entered the United States and was found in Durant, Oklahoma on January 24,

2020; and (3) on May 29, 2020, Defendant was arrested in Grayson County, Texas, for driving

while intoxicated.

       On September 23, 2020, the Court conducted a final revocation hearing on the Amended

Petition. Defendant entered a plea of true to allegations 1, 2, and 3. See Dkt. 46. Defendant also

consented to revocation of his supervised release and waived his right to object to the proposed

findings and recommendations of the United States Magistrate Judge. The Court finds that

Defendant has violated the terms of his supervised release, and thus, his supervised release

should be revoked.

                                    RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, and having considered the arguments

presented at the September 23, 2020 hearing, the Court recommends that Defendant be

committed to the custody of the Bureau of Prisons to be imprisoned for a term of twelve (12)

months, with no supervised release to follow. The Court further recommends Defendant be

placed at the Federal Correctional Institution in Big Spring, Texas.
                                                2
So ORDERED and SIGNED this 25th day of May, 2021.




                                 ____________________________________
                                 KIMBERLY C. PRIEST JOHNSON
                                 UNITED STATES MAGISTRATE JUDGE




                             3
